Citation Nr: 1610958	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  05-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a stress fracture to the lumbar spine and thoracic spine.

4.  Entitlement to service connection for a bilateral elbow disability.

5.  Entitlement to service connection for cardiovascular disease with tachycardia.

6.  Entitlement to service connection for photosensitivity.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for vertigo.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a neurological disability of the right lower extremity.

11.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for left peroneal palsy and radiculopathy, currently rated as 40 percent disabling.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, the Veteran testified before a Veterans Law Judge (VLJ) as to the issue of entitlement to an increased rating for a lumbar spine disability.  That VLJ has since retired from the Board.  The Veteran then testified before the undersigned VLJ in January 2016 as to all issues on appeal.  At the January 2016 hearing, the Veteran was informed of the previous VLJ's retirement and chose to testify as to his lumbar spine disability before the undersigned.  

The Board notes that the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity was granted in February 2012 as secondary to the service-connected lumbar spine disability.  Therefore the issue of entitlement to service connection for neurological manifestations of the right lower extremity remains on appeal.

The Board also notes that the claims for service connection for vertigo, neurological manifestations of the right lower extremity, and hypertension have been continually developed by the Veteran such that the initial 2005 and 2006 rating decisions are not final.  Thus, those claims have been rephrased as stated on the title page and do not require new and material evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, a bilateral elbow disability, cardiovascular disease, hypertension, diverticulitis, and neurological manifestations of the right lower extremity, an increased rating for a lumbar spine disability and associated left lower extremity radiculopathy and neuropathy, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's headaches are not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

2.  Contended stress fracture of the lumbar spine with thoracic spine injury is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  Contended photosensitivity is not shown to be causally or etiologically related to any disease, injury, or incident during service, or as proximately due to or aggravated by a service-connected disability.

4.  The competent and credible evidence of record demonstrates that the Veteran's vertigo was caused or aggravated by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the Veteran's active duty military service, and are not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Contended stress fracture of the lumbar spine with thoracic spine injury was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Contended photosensitivity was not incurred in or aggravated by the Veteran's active duty military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  The requirements for service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claims for service connection, multiple notices as to the elements necessary to substantiate a claim for service connection have been sent to the Veteran.  The Veteran's claims were subsequently adjudicated.  Most recently, the Veteran's claims were adjudicated in a March 2010 statement of the case and October 2011 supplemental statement of the case. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records, VA medical records, Social Security Administration disability records, private treatment records, and statements by the Veteran. The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Veteran was not afforded a VA examination in order to determine whether his headaches, stress fracture of the lumbar and thoracic spine, and photosensitivity are related to his military service.  However, as will be discussed below, the preponderance of the evidence is against such a finding.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his headaches and service and service-connected disabilities.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The evidence is also negative for a diagnosis of stress fracture of the lumbar and thoracic spine.  Finally, his claimed photosensitivity is considered to be a symptom but not a disability.  Thus, a remand for examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Veteran was also provided with a hearing related to his present claim.  In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claims.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's claim for service connection for headaches, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran has contended that he has suffered from headaches since service.  However, a review of the post-service treatment records document headaches reported in 2001 that were noted to have been occurring for two years, and then headaches reported in 2004 after taking Gabapentin.  Thus, the copious medical records do not indicate a headache disability related to service or ongoing since service.  Additionally, service separation examination is negative for a report of headaches.  Absent an indication of headaches in service or of continuity of symptoms since service, the competent medical evidence weighs against the Veteran's claim.  It is also significant that the Veteran's lay statements as to symptom onset is inconsistent with the medical record.  Moreover, the Veteran's headaches have been attributed to other, nonservice-connected conditions, to include sinusitis, cervical spine problems, and dehydration.  Although the Veteran reported occipital headaches in 2004 after taking Gabapentin for his lumbar spine disability, no associated headache disorder was diagnosed at that time.  Rather, his headaches were determined to be tension-related.  Accordingly, the Board finds that the medical evidence weighs against a claim for headaches on a secondary basis, as the competent medical evidence does not support a relationship between the Veteran's headaches and a service-connected disability.  Although the Veteran is competent to state that his headaches were worse when he took Gabapentin, a medical professional has not related a headache disorder to use of this medication and the Veteran is not competent to diagnose a headache disorder as due to medication usage.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the claim for service connection for headaches must be denied.

With regard to the claim for service connection for a stress fracture of the lumbar spine and thoracic spine, there is no indication that the Veteran has been diagnosed with this condition.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the claim for service connection for photosensitivity, the Board finds that such symptoms do not amount to a disability under VA standards.  Moreover, the medical records are negative for a report of experiencing photosensitivity in any sort of chronic nature.  Certainly, no diagnosis of a disability with symptoms of photosensitivity has been diagnosed.  In light of the above, and absent a diagnosis of an underlying disability, service connection must be denied.

With regard to the claim for service connection for vertigo, the evidence does reflect that following usage of Gabapentin in 2004, the Veteran began to experience either an onset or increase in vertigo symptoms.  Since that time, the Veteran has submitted numerous lay statements that he suffers from ongoing vertigo manifested by dizziness.  He was noted to suffer from ongoing positional vertigo in subsequent medical records dated in 2006 and 2007.  In light of the Veteran's competent lay contentions that his vertigo has worsened since taking Gabapentin, and even after stopping usage of that medication, as well as an indication in the medical records of a continuing diagnosis of positional vertigo, the Board finds that the evidence is at least in equipoise as to the claim, and thus service connection for vertigo is granted.






ORDER

Service connection for headaches is denied.

Service connection for a fracture of the lumbar spine with thoracic spine is denied.

Service connection for photosensitivity is denied.

Service connection for vertigo is granted.


REMAND

The Veteran contends that he suffers from diverticulitis as a result of taking Naproxen for his lumbar spine disability.  The record reflects a diagnosis of diverticulitis in February 2007.  The Veteran is currently in receipt of service connection for peptic ulcer disease as due to the use of NSAIDS.  An opinion should be obtained as to whether his diverticulitis was also caused or aggravated by NSAID use secondary to his lumbar spine disability.

The Veteran contends that he suffers from a bilateral elbow disability caused or aggravated by falling due to his leg weakness.  A May 2004 record reflects that the Veteran's legs had given out resulting in a fall that injured his elbows.  He had possible elbow arthritis, as well as left elbow ulnar neuropathy.  However, it is unclear whether the Veteran currently suffers from a disability of the right or left elbow, and if so, whether such was caused or aggravated by his newly service-connected neuropathy and radiculopathy of the left lower extremity. 

The Veteran contends that he suffers from a cardiovascular disorder as a result of his forced sedentary lifestyle due to his physical disabilities.  The record is unclear as to whether the Veteran suffers from a cardiovascular disease, to include hypertension.  A February 2007 record shows an abnormal ECG, with sinus tachycardia.  While a private physician has related the Veteran's borderline hypertension to herbicide exposure in service, a concrete diagnosis of hypertension has not been recorded in the available post-service treatment records.  Thus, a remand for a medical diagnosis is necessary.  An opinion as to whether any diagnosed heart disorder or hypertension was caused or aggravated by the Veteran's service-connected physical disabilities should also be obtained.

The Veteran contends that his acquired psychiatric disorder was caused or aggravated by the stress of dealing with his service-connected physical disabilities.  A December 2007 VA record reflects a diagnosis of schizoaffective disorder, bipolar type, somatic concerns, mixed personality disorder, obsessional schizotypal features.  It is unclear from this record whether the Veteran's psychiatric diagnoses are related to his physical disabilities.  If other VA or private treatment records exist with regard to the Veteran's psychiatric disorder, they should be obtained.  A VA opinion as to the etiology of his psychiatric disorder should also be obtained.

The Veteran has been awarded service connection for peroneal neuropathy and radiculopathy of the left lower extremity.  However, through the years the Veteran has also reported symptoms of numbing and pain in his right lower extremity.  It is unclear whether these symptoms warrant a diagnosis of neuropathy or radiculopathy and, if so, whether such disability is related to his lumbar spine disability.  Therefore, a VA examination and opinion is necessary in order to decide the claim.  

In that same regard, at his 2016 hearing before the Board, the Veteran stated that his lumbar spine disability had worsened in severity since the most recent VA examination conducted in 2011.  He stated that he could not rotate his back.  In light of his contentions, a new VA examination should be obtained to determine the current nature and severity of his lumbar spine disability.

The Veteran contends that he cannot work due to his service-connected disabilities, particularly his lumbar spine disability and resultant lower extremity radiculopathy.  In June 2011, a VA examiner concluded that the Veteran's peroneal neuropathy precluded employment, in that the associated accelerated weakness and difficulty with use of the lower extremities on a repetitive basis would affect his ability in his occupation as a truck driver.  The examiner also concluded that the Veteran's peroneal neuropathy was not related to the Veteran's lumbar spine disability.  However, in December 2011, a VA examiner determined that the Veteran's lower extremity symptoms, such as pain, sluggish power in the legs, and loss of sensation in the legs was in fact due to the Veteran's lumbar spine disability.  By a February 2012 rating decision, the Veteran was granted service connection for left peroneal palsy and radiculopathy.  Based upon a review of the record, the competent medical evidence supports a finding that the Veteran's service-connected peroneal palsy and radiculopathy precludes employment.  However, as it stands, the Veteran does not meet the scheduler criteria for a TDIU.  Accordingly, on remand, and after updating his ratings, the RO should readjudicate the Veteran's TDIU claim and, if he still does not meet the criteria for a schedular rating, the claim should be referred to the Director of Compensation and Pension services for an opinion on the matter of his employability on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA or identified private treatment records referencing treatment for the Veteran's acquired psychiatric disorder.  

2.  Schedule the Veteran for a VA examination to assess the etiology of the Veteran's diverticulitis.  The examiner should review the claims file.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following

a) Does the Veteran currently suffer from diverticulitis?




b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected lumbar spine disability and resultant use of NSAIDS caused or aggravated his diverticulitis?

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

3.  Schedule the Veteran for a VA examination to assess the etiology of the Veteran's bilateral elbow disability.  The examiner should review the claims file.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following

a) Does the Veteran currently suffer from a bilateral elbow disability?

b) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected lumbar spine disability and peroneal neuropathy and radiculopathy of the left lower extremity caused or aggravated his bilateral elbow disability due to falling?

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

4.  Schedule the Veteran for a VA examination to assess the etiology of the Veteran's cardiovascular disease/hypertension.  The examiner should review the claims file.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following

a) Does the Veteran currently suffer from a cardiovascular disease/hypertension?

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected lumbar spine disability and peroneal neuropathy and radiculopathy of the left lower extremity, ulcers, vertigo, tinnitus, or hemorrhoids, caused or aggravated his cardiovascular disease/hypertension?

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

5.  Schedule the Veteran for a VA examination to assess the etiology of the Veteran's acquired psychiatric disorder.  The examiner should review the claims file.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following

a) Diagnose the Veteran's current acquired psychiatric disorder.

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected lumbar spine disability and peroneal neuropathy and radiculopathy of the left lower extremity, ulcers, vertigo, tinnitus , or hemorrhoids, caused or aggravated his current psychiatric disorder?

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

6.  Schedule the Veteran for a VA examination to assess the current nature and severity of his lumbar spine disability.  The examiner should determine whether the Veteran suffers from any associated radiculopathy or peripheral neuropathy of the right lower extremity.

7.  After assigning a rating for service-connected vertigo, and readjudicating the claims for service connection and increased rating on appeal, determine if the Veteran meets the criteria for a schedular TDIU, and, if so, readjudicate that claim.  If the Veteran does not meet the schedular criteria for a TDIU, refer the claim to the Director of Compensation and Pension services to determine whether entitlement to a TDIU on an extra-schedular basis is warranted, and then readjudicate that claim.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


